Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 08, 2020

The Court of Appeals hereby passes the following order:

A20A1772. ROBERT SHARPE v. THE STATE.

      In 2007, Robert Sharpe pled guilty to false imprisonment and other crimes and
was given a partially probated sentence. In 2019, the trial court revoked Sharpe’s
probation after he admitted that he had failed to report to his probation supervisor and
had committed three new criminal offenses. The court sentenced Sharpe to serve five
years in custody. Sharpe filed a motion to reduce or modify this sentence, which the
trial court denied. Sharpe then filed this direct appeal, but we lack jurisdiction.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of
this appeal is the revocation of Sharpe’s probation, he was required to file an
application for discretionary appeal in order to appeal. See OCGA § 5-6-35 (a) (5),
(b); Todd v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). His failure to do so deprives this Court of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/08/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.